DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood U.S. PGPub 2016/0140591.
Regarding claims 1, 8 and 15, Wood discloses an information processing apparatus comprising a controller, wherein the controller is configured to execute operations, the operations comprising: identifying a user (e.g. pg. 1-2, ¶6 and 17-18); acquiring attribute information for the user, the attribute information being stored in association with the user (e.g. pg. 1-2, ¶6 and 17-18); estimating, from the attribute information, an energy cost for an environment preferred by the user (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47); determining whether the energy cost is equal to or greater than a predetermined value (e.g. cooling/lighting cost threshold) (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47); upon determining that the energy cost is equal to or greater than the predetermined value, guiding the user to a first space (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47, non-south facing workspace on a clear summer day); and upon determining that the energy cost is less than the predetermined value, guiding the user to a second space (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47, south facing workspace on a sunny winter day), wherein an energy cost for the first space is greater than an energy cost for the second space (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47).
 	Wood discloses estimating energy costs and comparing the costs with a threshold to determine an optimal assigned workspace, but does not explicitly disclose estimating power consumption and comparing the power consumption with a threshold.
 	Official notice is taken that using power consumption instead of energy costs was well known at the time the invention was filed in the analogous art of building energy management.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to alternatively substitute power consumption for energy costs as a measure of performance. One of ordinary skill in the art would have been motivated to do this since the energy cost is directly related to power consumption and energy reduction can be a priority goal for environmental reasons.
 	Therefore, it would have been obvious to modify Wood to obtain the invention as specified in claims 1-20.

 	Regarding claims 2, 9 and 16, Wood discloses the information processing apparatus according to claim 1, wherein each of the first space and the second space comprises a room, a passage, or stairs (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47).
 	Regarding claims 3, 10 and 17, Wood discloses the information processing apparatus according to claim 1, wherein an air conditioner is installed in each of the first space and the second space, and wherein a difference between a preset temperature for the air conditioner installed in the first space and a current outside air temperature is greater than a difference between a preset temperature for the air conditioner installed in the second space and the current outside air temperature (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47).
 	Regarding claims 4, 11 and 18, Wood discloses the information processing apparatus according to claim 1, wherein lighting is installed in each of the first space and the second space; and wherein, in the first space, illuminance of the lighting is greater than in the second space (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47).
 	Regarding claims 5, 12 and 19, Wood discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is further configured to communicably connect to a home electrical appliance used by the user, and the operations further comprise: acquiring a usage history (e.g. historical energy cost) for the home electrical appliance (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47); and determining, from the usage history, attribute information for the user (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47).
 	Regarding claims 6, 13 and 20, Wood discloses the information processing apparatus according to claim 5, wherein the home electrical appliance comprises an air conditioner (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47); and wherein the usage history comprises a preset temperature for the air conditioner (e.g. pg. 5, ¶42).
 	Regarding claims 7 and 14, Wood discloses the information processing apparatus according to claim 1, further comprising an output interface, wherein guiding the user to the first space or the second space comprises at least one of: outputting, from the output interface, a sound prompting the user to move to the first space or the second space; displaying, on the output interface, a screen prompting the user to move to the first space or the second space (e.g. pg. 2, ¶26); and transmitting, to a mobile device (e.g. tablet, laptop and smartphone) (e.g. pg. 6, ¶48) held by the user, a notification prompting the user to move to the first space or the second space (e.g. pg. 1 and 2, ¶6-7 and 17-20; pg. 2-3, ¶26-28 and 32; pg. 4, ¶36 and 38-39; pg. 5-6, ¶41 and 45-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 26, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116